                                                                          FILED
                                                               CLERK. U.S. DIST^'r7 CpL~RT

     1
                                                           ~    ~ DEC           2019
 2                                                              L _-_._ _
                                                          ~ TEf~;THAL DISiRiCT OF ~    ~;-;
  3                                                       L AY


 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                     CENTRAL DISTRICT OF CALIFORNIA
10

1 1 ~ UNITED STATES OF AMERICA,

12                                         Plaintiff,
13                               v.                            ORDER OF DETENTION AFTER HEARING
                                                                  (18 U.S.C. § 3142(1))
14                      c~~k~o~r~~~                        j
15                                         Defendant.
16

17                                                             I.
18           A.()On motion ofthe Government involving an alleged

19                1. ()crime of violence;

20                2. ()offense with maximum sentence oflife imprisonment or death;

21                3. ()narcotics or controlled substance offense with maximum sentence often or more

22                       years (21 U.S.C. §§ 801,/951, et. eus       ,/955a);

23               4. ()felony -defendant convicted oftwo or more prior offenses described above;

24               5.() any felony that is not otherwise a crime of violence that involves a minor victim, or

25                       possession or use ofa fireann or destructive device or any other dangerous weapon,

26                       or a failure to register under 18 U.S.0 § 2250.

27           B.(✓j On motion()(by the Government)/()(by the Court sua snonte involving)

28 ///

                                      ORDER Or DETENTION AFTER HEARING(18 U.S.C.§3142(1))

         CR-94(06/07)                                                                              Page i of3 ~
     1              1. (`serious risk defendant will flee;
     2              2. ()serious risk defendant will

     3                   a.() obstruct or attempt to obstructjustice;

  4                      b.() threaten,injure, or intimidate a prospective witness or juror or attempt to do so.
                                                        ~/J Tom•i-
  5                                fi~v~i~r/'~''~'t/~
  6            The Court find~no condition or combination of conditions will reasonably assure:

  7            A. (-~'appearance of defendant as required; andlor

  8            B. (~afety of any person or the community.

 9                                                           III.
 10            The Court has considered:

 11            A.( the nature and circumstances ofthe offense, including whether the offense is a crime of

12                 violence, a Federal crime ofterrorism,or involves a minor victim or a controlled substance,

13                 firearm, explosive, or destructive device;

14            B.(        the weight ofevidence against the defendant;

15            C. ('S the history and characteristics ofthe defendant;

76            D. ('~ the nature and seriousness ofthe danger to any person or to the community.

17                                                          N.
18            The Court concludes:

19            A.(~efendant poses a risk to the safety of other persons or the community because:

20

21                          GYi ~

22

23

24

25

26 ///

27 ///

28 ///

                                     ORDER OF DETENTION AFTER HEARING(l8 U.S.C. §3142(1))

         CR-94(06/07).                                                                                Page 2 of3
     1          B. (story and characteristics indicate a serious risk that defendant will flee because.
     2                               ~~~,G~H~~-~~.1~~~~
     3                               ~/il?irrl/✓Y~~
     4

     5                                                ~~~~~~~
     6

     7

     8         C.()A serious risk exists that defendant will:
  9                     1.() obstruct or attempt to obstruct justice;
 10                     2.() threaten, injure or intimidate awitness/juror, because:
 11
 12
 13
 14

15

16

17            D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
18                      rovided in 18 U.S.C. 314 e .
19            IT IS ORDERS         at defendant be detained pnor to tna1.
20            IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
21       facility separate from persons awaiting or serving sentences or person held pending appeal.
22            IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
23       consultation with his counsel.
24
25
26 DATED: /2 /                                    /                              ~
                                                 U.5. GIS           TE /DISTRICT JUDGE
27
28

                                    ORDER OF DETENTION AFTER HEARING(]8 U.S.C. §3142(1))                       I

         CR-94(06/07)                                                                             Page 3 of3
